DETAILED ACTION
Claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 08/02/2019 are accepted by examiner.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Kachare et al. (US 2018/0300084 A1) teaches a system and method for providing opportunity window hints for performing background operations in an SSD. The method includes receiving a plurality of host I/O commands from a host to access storage media of a solid-state drive, monitoring a raw rate for performing the commands, calculating the average of the raw rate over a time unit, compare the average rate against a threshold, if the average rate falls below the threshold indicating an opening of an opportunity window, background operations can be perform during the opportunity window, and if the average rate above the threshold, the opportunity window is closed and the background operations can halt or scale down.
Gulati et al. (US 2013/0031200 A1) teaches a plurality of hosts connected through interconnect network to a shared storage array, the storage array includes a manager. The 
Jayaraman et al. (US 8,898,385 B2) teaches a method and structure for load balancing of background tasks between storage controller.

As to claims 1-20, the prior art of record does not teach or render obvious the limitations recited in claims 1, 8 and 15, when taken in the context of the claims as a whole, specific to receiving an indication about an amount of background IOs a background scheduler is capable of performing on a plurality of applications, wherein the indication is based upon one of host IO latency and a rate of the host IO latency being at one of a plurality of levels.
Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM K CAO whose telephone number is (571)272-3760. The examiner can normally be reached Monday-Friday 8:30am-2:00pm, 4:00pm-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 571-272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIEM K CAO/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        



DC
February 24, 2022